657 N.W.2d 118 (2003)
Mary G. McCORMICK, Plaintiff-Appellant,
v.
Eric A. BRAVERMAN, Personal Representative of the Estate of Edward J. McCormick, Deceased, Defendant-Appellee.
Docket No. 122170, COA No. 222415.
Supreme Court of Michigan.
March 5, 2003.
On order of the Court, the application for leave to appeal from the May 24, 2002 decision of the Court of Appeals is considered, and, in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals, and REMAND this case to the Wayne Circuit Court for further proceedings.
On remand, the Wayne Circuit Court shall:
(1) Reconsider the cancellation of the alimony arrearage in light of M.C.L. § 552.603(2), which limits retroactive modification of support orders.
(2) Reconsider the inclusion of the pain and suffering portion of plaintiff's medical malpractice award among the marital assets. In doing so, the Wayne Circuit Court shall determine the percentage of plaintiff's settlement that was due to pain and suffering, and make findings in accordance with M.C.L. § 552.23(1). See the September 9, 1991 decision of the Court of Appeals in a related matter (Docket No. 102806).
(3) Reconsider the award of attorney fees and costs, stating the reasons supporting each component of the attorney fees awarded. See the August 1, 1997 decision of the Court of Appeals in a related matter (Docket No. 193967), lv. den. 459 Mich. 960, 590 N.W.2d 576 (1999), and the denial of attorney fees to either party in another related matter, McCormick v. McCormick, 221 Mich.App. 672, 562 N.W.2d 504 (1997), lv. den. 457 Mich. 859, 581 N.W.2d 729 (1998).
In all other respects, leave to appeal is DENIED.
We do not retain jurisdiction.